Exhibit 10.7

 

WESTAFF, INC.

1996 STOCK OPTION/STOCK ISSUANCE PLAN

(amended and restated as of March 26, 1998)

(amended and restated as of May 17, 2000)

(amended and restated as of May 23, 2001)

(amended and restated as of September 20, 2004)

 

ARTICLE ONE

 

GENERAL

 

I.                                         PURPOSE OF THE PLAN

 

A.                                   This 1996 Stock Option/Stock Issuance Plan
(the “Plan”) is intended to promote the interests of Westaff, Inc., a Delaware
corporation (the “Corporation”), by providing eligible individuals with the
opportunity to acquire a proprietary interest, or otherwise increase their
proprietary interest, in the Corporation as an incentive for them to remain in
the service of the Corporation (or its Parent or Subsidiary corporations).

 

B.                                     The Plan became effective immediately
upon the execution and final pricing of the Underwriting Agreement for the
initial public offering of the Corporation’s Common Stock on April 30, 1996
(referred to herein as the Plan Effective Date).

 

II.                                     DEFINITIONS

 

A.                                   For purposes of the Plan, the following
definitions shall be in effect:

 

BOARD: the Corporation’s Board of Directors.

 

CHANGE IN CONTROL: a change in ownership or control of the Corporation effected
through any of the following transactions:

 

(i)                                     any transaction or series of related
transactions , except for any transaction that qualifies as a “Corporate
Transaction,” as a result of which any person or related group of persons (other
than the Corporation) initially becomes the beneficial owner (within the meaning
of Rule 13d-3 of the 1934 Act), directly or indirectly, of securities possessing
more than fifty percent (50%) of the total combined voting power of the
Corporation’s then outstanding voting securities.  For purposes of this
Subsection (i), the term “person” shall exclude (i) a trustee or other fiduciary
holding securities under an employee benefit plan of the Corporation or of a
subsidiary and (ii) a corporation owned directly or indirectly by the
stockholders of the Corporation in substantially the same proportions as their
ownership of the common stock of the Corporation;

 

1

--------------------------------------------------------------------------------


 

(ii)                                  or a change in the composition of the
Board over a period of thirty-six (36) consecutive months or less such that a
majority of the Board members ceases, by reason of one or more elections for
Board membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time such election or nomination was approved by the Board.

 

A transaction shall not constitute a Change in Control if its sole purpose is to
create a holding company that will be owned in substantially the same
proportions by the persons who held the Corporation’s securities immediately
before such transaction.

 

CODE: the Internal Revenue Code of 1986, as amended.

 

COMMON STOCK: shares of the Corporation’s Common Stock, par value of $0.01 per
share.

 

CORPORATE TRANSACTION: either of the following stockholder-approved transactions
to which the Corporation is a party:

 

(i)                                     a merger or consolidation in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities are transferred to a person or
persons different from the persons holding those securities immediately prior to
such transaction, or

 

(ii)                                  the sale, transfer or other disposition of
all or substantially all of the Corporation’s assets in complete liquidation or
dissolution of the Corporation.

 

COVERED EMPLOYEE: an Employee who is a “covered employee” under
Section 162(m)(3) of the Code.

 

EMPLOYEE: an individual who performs services while in the employ of the
Corporation or one or more Parent or Subsidiary corporations, subject to the
control and direction of the employer entity not only as to the work to be
performed but also as to the manner and method of performance.

 

EXERCISE DATE: the date on which the Corporation shall have received written
notice of the option exercise.

 

FAIR MARKET VALUE: the Fair Market Value per share of Common Stock determined in
accordance with the following provisions: If the Common Stock is not at the time
listed or admitted to trading on any national stock exchange but is traded on
the Nasdaq National Market, the Fair Market Value shall be the closing selling
price per share on the date in question, as such price is reported by the
National Association of Securities Dealers, Inc. through the Nasdaq National
Market. If there is no reported closing selling price for the Common Stock on
the date in question, then the closing selling price on the last preceding date
for which such quotation exists shall be determinative of Fair Market Value. If
the Common Stock is at the time listed or admitted to trading on any national
securities exchange, then the Fair Market Value shall be the closing selling
price per share on the date in question on the exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no reported sale of Common Stock on such exchange on the date in
question, then the Fair Market Value shall be the closing selling price on the
exchange on the last preceding date for which such quotation exists. For
purposes of any option grants which are made at the time the Underwriting
Agreement for the initial public offering of the Common Stock is executed and
priced but prior to the time the Common Stock is first traded on either a
national

 

2

--------------------------------------------------------------------------------


 

securities exchange or the Nasdaq National Market, the Fair Market Value per
share of Common Stock shall be deemed to be equal to the price per share at
which the Common Stock is to be sold in the initial public offering pursuant to
the Underwriting Agreement.

 

HOSTILE TAKE-OVER: a change in ownership of the Corporation effected through the
following transaction:

 

(i)                                     the direct or indirect acquisition by
any person or related group of persons (other than the Corporation or a person
that directly or indirectly controls, is controlled by, or is under common
control with, the Corporation) of beneficial ownership (within the meaning of
Rule 13d-3 of the 1934 Act) of securities possessing more than fifty percent
(50%) of the total combined voting power of the Corporation’s outstanding
securities pursuant to a tender or exchange offer made directly to the
Corporation’s stockholders which the Board does not recommend such stockholders
to accept, and

 

(ii)                                  the acceptance of more than fifty percent
(50%) of the securities so acquired in such tender or exchange offer from
holders other than the officers and directors of the Corporation subject to the
short-swing profit restrictions of Section 16 of the 1934 Act.

 

INCENTIVE OPTION: a stock option which satisfies the requirements of Code
Section 422.

 

INVOLUNTARY TERMINATION: the termination of the Service of any individual which
occurs by reason of:

 

(i)                                     such individual’s involuntary dismissal
or discharge by the Corporation for reasons other than Misconduct, or

 

(ii)                                  such individual’s voluntary resignation
following (A) a change in his or her position with the Corporation which
materially reduces his or her level of responsibility, (B) a reduction in his or
her level of compensation (including base salary, fringe benefits and
participation in corporate- performance based bonus or incentive programs) by
more than fifteen percent (15%) or (C) a relocation of such individual’s place
of employment by more than fifty (50) miles, provided and only if such change,
reduction or relocation is effected by the Corporation without the individual’s
consent.

 

MISCONDUCT: the commission of any act of fraud, embezzlement or dishonesty by
the Optionee, Participant or other person in the Service of the Corporation (or
any Parent or Subsidiary), any unauthorized use or disclosure by such person of
confidential information or trade secrets of the Corporation (or any Parent or
Subsidiary), or any other intentional misconduct by such person adversely
affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner. The foregoing definition shall not be deemed
to be inclusive of all the acts or omissions which the Corporation (or any
Parent or Subsidiary) may consider as grounds for the dismissal or discharge of
any Optionee, Participant or other person in the Service of the Corporation (or
any Parent or Subsidiary).

 

1934 ACT: the Securities and Exchange Act of 1934, as amended from time to time.

 

NON-STATUTORY OPTION: a stock option not intended to meet the requirements of
Code Section 422.

 

OPTIONEE: a person to whom an option is granted under the Discretionary Option
Grant Program or Automatic Option Grant Program.

 

3

--------------------------------------------------------------------------------


 

PARTICIPANT: a person who is issued Common Stock under the Stock Issuance
Program.

 

PERFORMANCE-BASED COMPENSATION: compensation qualifying as “performance-based
compensation” under Section 162(m) of the Code.

 

PERMANENT DISABILITY OR PERMANENTLY DISABLED: the inability of the Optionee or
the Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment expected to result in death
or to be of continuous duration of twelve (12) months or more. However, solely
for the purposes of the Automatic Option Grant Program, Permanent Disability or
Permanently Disabled shall mean the inability of the non-employee Board member
to perform his or her usual duties as a Board member by reason of any medically
determinable physical or mental impairment expected to result in death or to be
of continuous duration of twelve (12) months or more.

 

PLAN ADMINISTRATOR: the particular entity, whether the Primary Committee, the
Board or the Secondary Committee, which is authorized to administer the
Discretionary Option Grant and Stock Issuance Programs with respect to one or
more classes of eligible persons, to the extent such entity is carrying out its
administrative functions under those programs with respect to the persons under
its jurisdiction.

 

PRIMARY COMMITTEE: the committee of two (2) or more non-employee Board members
appointed by the Board to administer the Discretionary Option Grant, the
Automatic Option Grant and Stock Issuance Programs with respect to Section 16
Insiders.

 

SECONDARY COMMITTEE: a committee of two (2) or more Board members appointed by
the Board to administer the Discretionary Option Grant and Stock Issuance
Programs with respect to eligible persons other than Section 16 Insiders.

 

SECTION 16 INSIDER: an officer or director of the Corporation subject to the
short-swing profit liabilities of Section 16 of the 1934 Act.

 

SECTION 12(g) REGISTRATION DATE: the date on which the initial registration of
the Common Stock under Section 12(g) of the 1934 Act becomes effective.

 

SERVICE: the performance of services on a periodic basis for the Corporation (or
any parent or subsidiary corporation) in the capacity of an Employee, a
non-employee member of the board of directors or an independent consultant or
advisor, except to the extent otherwise specifically provided in the applicable
stock option or stock issuance agreement.

 

TAKE-OVER PRICE: the greater of (i) the Fair Market Value per share of Common
Stock on the date the particular option to purchase such stock is surrendered to
the Corporation in connection with a Hostile Take-Over or (ii) the highest
reported price per share of Common Stock paid by the tender offeror in effecting
such Hostile Take-Over. However, if the surrendered option is an Incentive
Option, the Take-Over Price shall not exceed the clause (i) price per share.

 

B.                                     The following provisions shall be
applicable in determining the parent and subsidiary corporations of the
Corporation:

 

Any corporation (other than the Corporation) in an unbroken chain of
corporations ending with the Corporation shall be considered to be a Parent of
the Corporation, provided each such corporation in the unbroken chain (other
than the Corporation) owns, at the time of the determination, stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 

4

--------------------------------------------------------------------------------


 

Each corporation (other than the Corporation) in an unbroken chain of
corporations beginning with the Corporation shall be considered to be a
Subsidiary of the Corporation, provided each such corporation (other than the
last corporation) in the unbroken chain owns, at the time of the determination,
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.

 

III.                                 STRUCTURE OF THE PLAN

 

A.                                   STOCK PROGRAMS.  The Plan shall be divided
into three separate components: the Discretionary Option Grant Program specified
in Article Two, the Automatic Option Grant Program specified in Article Three
and the Stock Issuance Program specified in Article Four. Under the
Discretionary Option Grant Program, eligible individuals may, at the discretion
of the Plan Administrator, be granted options to purchase shares of Common Stock
in accordance with the provisions of Article Two. Under the Automatic Option
Grant Program, each individual serving as a non-employee Board member on the
Plan Effective Date and each individual who first joins the Board as a
non-employee director at any time after such Plan Effective Date shall at
periodic intervals receive option grants to purchase shares of Common Stock in
accordance with the provisions of Article Three, with the first such grants to
be made on the Plan Effective Date. Under the Stock Issuance Program, eligible
individuals may be issued shares of Common Stock directly, either through the
immediate purchase of such shares at a price per share not less than eighty-five
percent (85%) of the fair market value per share of Common Stock at the time of
issuance or as a bonus for past services rendered the Corporation or the
Corporation’s attainment of financial objectives.

 

B.                                     GENERAL PROVISIONS.  Unless the context
clearly indicates otherwise, the provisions of Articles One and Five shall apply
to the Discretionary Option Grant Program, Automatic Option Grant Program and
the Stock Issuance Program and shall accordingly govern the interests of all
individuals under the Plan.

 

IV.                                ADMINISTRATION OF THE PLAN

 

A.                                   The Primary Committee shall have sole and
exclusive authority to administer the Discretionary Option Grant, the Automatic
Option Grant and Stock Issuance Programs with respect to Section 16 Insiders.
The Primary Committee shall be constituted in such a manner as to satisfy all
applicable laws and to permit such grants and related transactions under the
Plan to be exempt from Section 16(b) of the Exchange Act in accordance with
Rule 16b-3.

 

B.                                     Administration of the Discretionary
Option Grant, the Automatic Option Grant and Stock Issuance Programs with
respect to all other persons eligible to participate in those programs, if any,
may, at the Board’s discretion, be vested in the Primary Committee or a
Secondary Committee, or the Board may retain the power to administer those
programs with respect to all such persons.

 

C.                                     Notwithstanding the foregoing, grants of
stock options, separately exercisable stock appreciation rights or direct stock
issuances to any Covered Employee intended to qualify as Performance-Based
Compensation shall be made only by a committee (or subcommittee of a committee)
which is comprised solely of two or more Board members eligible to serve on a
committee making grants qualifying as Performance-Based Compensation. In the
case of such grants to Covered Employees, references to the “Plan
Administrator”, the “Primary Committee”, or to a “Secondary Committee” shall be
deemed to be references to such committee or subcommittee.

 

D.                                    Members of the Primary Committee or any
Secondary Committee shall serve for such period of time as the Board may
determine and may be removed by the Board at any time. The Board may also at any
time terminate the functions of the Primary Committee and any Secondary
Committee and reassume all powers and authority previously delegated to such
committee.

 

5

--------------------------------------------------------------------------------


 

E.                                      Each Plan Administrator shall, within
the scope of its administrative functions under the Plan, have full power and
authority to establish such rules and regulations as it may deem appropriate for
proper administration of the Discretionary Option Grant, the Automatic Option
Grant and Stock Issuance Programs and to make such determinations under, and
issue such interpretations of, the provisions of such programs and any
outstanding options or stock issuances thereunder as it may deem necessary or
advisable. Decisions of the Plan Administrator within the scope of its
administrative functions under the Plan shall be final and binding on all
parties who have an interest in the Discretionary Option Grant Program, the
Automatic Option Grant Program or Stock Issuance Program under its jurisdiction
or any stock option or stock issuance thereunder.

 

F.                                      Service on the Primary Committee or the
Secondary Committee shall constitute service as a Board member, and members of
each such committee shall accordingly be entitled to full indemnification and
reimbursement as Board members for their service on such committee. No member of
the Primary Committee or the Secondary Committee shall be liable for any act or
omission made in good faith with respect to the Plan or any option grants or
stock issuances under the Plan.

 

V.                                    ELIGIBILITY

 

A.                                   The persons eligible to participate in the
Discretionary Option Grant Program under Article Two and the Stock Issuance
Program under Article Four shall be limited to the following:

 

(i)                                     officers and other employees of the
Corporation (or its parent or subsidiary corporations) who render services which
contribute to the management, growth and financial success of the Corporation
(or its parent or subsidiary corporations);

 

(ii)                                  non-employee members of the Board; and

 

(iii)                               those consultants or other independent
advisors who provide valuable services to the Corporation (or its parent or
subsidiary corporations).

 

B.                                     Each Plan Administrator shall, within the
scope of its administrative jurisdiction under the Plan, have full authority
(subject to the provisions of the Plan) to determine, (i) with respect to the
option grants under the Discretionary Option Grant Program, which eligible
persons are to receive option grants, the time or times when such option grants
are to be made, the number of shares to be covered by each such grant, the
status of the granted option as either an Incentive Option or a Non-Statutory
Option, the time or times at which each option is to become exercisable, the
vesting schedule (if any) applicable to the option shares and the maximum term
for which the option is to remain outstanding and (ii) with respect to stock
issuances under the Stock Issuance Program, which eligible persons are to
receive stock issuances, the time or times when such issuances are to be made,
the number of shares to be issued to each Participant, the vesting schedule (if
any) applicable to the issued shares and the consideration to be paid for such
shares.

 

VI.                                STOCK SUBJECT TO THE PLAN

 

A.                                   Shares of Common Stock shall be available
for issuance under the Plan and shall be drawn from either the Corporation’s
authorized but unissued shares of Common Stock or from reacquired shares of
Common Stock, including shares repurchased by the Corporation on the open
market. The maximum number of shares of Common Stock which may be issued over
the term of the Plan shall not exceed 2,550,718 shares, subject to adjustment
from time to time in accordance with the provisions of this Section VI.

 

B.                                     No one person participating in the Plan
may receive stock options, separately exercisable stock appreciation rights and
direct stock issuances for more than 1,000,000 shares of Common Stock in the
aggregate

 

6

--------------------------------------------------------------------------------


 

per calendar year. To the extent required by Section 162(m) of the Code or the
regulations thereunder, in applying the foregoing limitation with respect to a
person participating in the Plan, if any stock option, separately exercisable
stock appreciation right or direct stock issuance is canceled, the canceled
stock option, stock appreciation right or direct stock issuance shall continue
to count against the maximum number of shares with respect to which stock
options, stock appreciation rights and direct stock issuances may be granted to
such person. For this purpose, the repricing of an option (or in the case of a
stock appreciation right, the base amount on which the stock appreciation is
calculated is reduced to reflect a reduction in the Fair Market Value of the
Common Stock) shall be treated as the cancellation of the existing option or
stock appreciation right and the grant of a new option or stock appreciation
right.

 

C.                                     Except to the extent required by
Section 162(m) of the Code or the regulations thereunder, as discussed
immediately above, should one or more outstanding options under this Plan expire
or terminate for any reason prior to exercise in full (including any option
cancelled in accordance with the cancellation-regrant provisions of Section IV
of Article Two of the Plan), then the shares subject to the portion of each
option not so exercised shall be available for subsequent issuance under the
Plan. Shares subject to any stock appreciation rights exercised under the Plan
and all share issuances under the Plan, whether or not the shares are
subsequently repurchased by the Corporation pursuant to its repurchase rights
under the Plan, shall reduce on a share-for-share basis the number of shares of
Common Stock available for subsequent issuance under the Plan. In addition,
should the exercise price of an outstanding option under the Plan be paid with
shares of Common Stock or should shares of Common Stock otherwise issuable under
the Plan be withheld by the Corporation in satisfaction of the withholding taxes
incurred in connection with the exercise of an outstanding option under the Plan
or the vesting of a direct share issuance made under the Plan, then the number
of shares of Common Stock available for issuance under the Plan shall be reduced
by the gross number of shares for which the option is exercised or which vest
under the share issuance, and not by the net number of shares of Common Stock
actually issued to the holder of such option or share issuance.

 

D.                                    Should any change be made to the Common
Stock issuable under the Plan by reason of any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration, then appropriate adjustments shall be made to (i) the
maximum number and/or class of securities issuable under the Plan, (ii) the
maximum number and/or class of securities for which any one individual
participating in the Plan may be granted stock options, separately exercisable
stock appreciation rights and direct stock issuances in the aggregate per
calendar year, (iii) the number and/or class of securities for which
automatic-option grants are to be subsequently made per eligible non-employee
Board member under the Automatic Option Grant Program, (iv) the number and/or
class of securities and price per share in effect under each option outstanding
under either the Discretionary Option Grant Program or Automatic Option Grant
Program, and (v) such other provisions of the Plan as the Plan Administrator
determines is appropriate. Such adjustments to the outstanding options are to be
effected in a manner which shall preclude the enlargement or dilution of rights
and benefits under such options. The adjustments determined by the Plan
Administrator shall be final, binding and conclusive.

 

7

--------------------------------------------------------------------------------


 

ARTICLE TWO

DISCRETIONARY OPTION GRANT PROGRAM

 

I.                                         TERMS AND CONDITIONS OF OPTIONS

 

Options granted pursuant to the Discretionary Option Grant Program shall be
authorized by action of the Plan Administrator and may, at the Plan
Administrator’s discretion, be either Incentive Options or Non-Statutory
Options. Individuals who are not Employees of the Corporation or its Parent or
Subsidiary corporations may only be granted non-statutory options. Each granted
option shall be evidenced by one or more instruments in the form approved by the
Plan Administrator; PROVIDED, however, that each such instrument shall comply
with the terms and conditions specified below. Each instrument evidencing an
Incentive Option shall, in addition, be subject to the applicable provisions of
Section II of this Article Two.

 

A.                                   OPTION PRICE.

 

1.                                       The option price per share shall be
fixed by the Plan Administrator in accordance with the following provisions:

 

(i)                                     The option price per share of Common
Stock subject to an Incentive Option shall in no event be less than one hundred
percent (100%) of the Fair Market Value of such Common Stock on the grant date.

 

(ii)                                  The option price per share of Common Stock
subject to a Non-Statutory Option shall in no event be less than eighty-five
percent (85%) of the Fair Market Value of such Common Stock on the grant date.

 

(iii)                               In the case of an option intended to qualify
as Performance-Based Compensation, the option price per share of Common Stock
shall in no event be less than one hundred percent (100%) of the Fair Market
Value of such Common Stock on the grant date.

 

2.                                       The option price shall become
immediately due upon exercise of the option and, subject to the provisions of
Section I of Article Five and the instrument evidencing the grant, shall be
payable in one of the following alternative forms specified below:

 

(i)                                     full payment in cash or check drawn to
the Corporation’s order;

 

(ii)                                  full payment in shares of Common Stock
held for the requisite period necessary to avoid a charge to the Corporation’s
earnings for financial reporting purposes and valued at Fair Market Value on the
Exercise Date (as such term is defined below);

 

(iii)                               full payment in a combination of shares of
Common Stock held for the requisite period necessary to avoid a charge to the
Corporation’s earnings for financial reporting purposes and valued at Fair
Market Value on the Exercise Date and cash or check drawn to the Corporation’s
order; or

 

(iv)                              full payment through a broker-dealer sale and
remittance procedure pursuant to which the Optionee shall provide irrevocable
written instructions to (A) a Corporation-designated brokerage firm to effect
the immediate sale of the purchased shares and remit to the Corporation, out of
the sale proceeds available on the settlement date, sufficient funds to cover
the aggregate option price payable for the purchased shares plus all applicable

 

8

--------------------------------------------------------------------------------


 

Federal, state and local income and employment taxes required to be withheld by
the Corporation in connection with such purchase and (B) the Corporation to
deliver the certificates for the purchased shares directly to such brokerage
firm in order to complete the sale transaction.

 

Except to the extent the sale and remittance procedure is used in connection
with the exercise of the option, payment of the option price for the purchased
shares must accompany such notice.

 

B.                                     TERM AND EXERCISE OF OPTIONS.

 

Each option granted under this Discretionary Option Grant Program shall be
exercisable at such time or times and during such period as is determined by the
Plan Administrator and set forth in the instrument evidencing the grant. No such
option, however, shall have a maximum term in excess of ten (10) years from the
grant date.

 

C.                                     TERMINATION OF SERVICE.

 

1.                                       The following provisions shall govern
the exercise period applicable to any outstanding option held by the Optionee at
the time of cessation of Service or death.

 

(i)                                     Should an Optionee cease Service for any
reason (including death or Permanent Disability) while holding one or more
outstanding options under this Article Two, then none of those options shall
(except to the extent otherwise provided pursuant to subparagraph 2 below)
remain exercisable for more than a twelve (12)-month period (or such shorter
period determined by the Plan Administrator and set forth in the instrument
evidencing the grant) measured from the date of such cessation of Service.

 

(ii)                                  Any option held by the Optionee under this
Article Two and exercisable in whole or in part on the date of his or her death
may be subsequently exercised by the personal representative of the Optionee’s
estate or by the person or persons to whom the option is transferred pursuant to
the Optionee’s will or in accordance with the laws of descent and distribution.
However, the right to exercise such option shall lapse upon the earlier of
(A) the first anniversary of the date of the Optionee’s death (or such shorter
period determined by the Plan Administrator and set forth in the instrument
evidencing the grant) or (B) the specified expiration date of the option term.
Accordingly, upon the occurrence of the earlier event, the option shall
terminate and cease to remain outstanding.

 

(iii)                               Under no circumstances shall any such option
be exercisable after the specified expiration date of the option term.

 

(iv)                              During the applicable post-Service exercise
period, the option may not be exercised in the aggregate for more than the
number of shares (if any), in which the Optionee is vested at the time of his or
her cessation of Service. Upon the expiration of the limited post-Service
exercise period or (if earlier) upon the specified expiration date of the option
term, each such option shall terminate and cease to remain outstanding with
respect to any vested shares for which the option has not otherwise been
exercised. However, each outstanding option shall immediately terminate and
cease to remain outstanding, at the time of the Optionee’s cessation of Service,
with respect to any shares for which the option is not otherwise at that time
exercisable or in which the Optionee is not otherwise vested.

 

(v)                                 Should the Optionee’s Service be terminated
for Misconduct, then all outstanding options held by the Optionee under this
Article Two shall terminate immediately and cease to

 

9

--------------------------------------------------------------------------------


 

remain outstanding.

 

2.                                       The Plan Administrator shall have the
discretion, exercisable either at the time an option is granted or at any time
while the option remains outstanding, to:

 

(i)                                     extend the period of time for which the
option is to remain exercisable following the Optionee’s cessation of Service
from the period otherwise in effect for that option to such greater period of
time as the Plan Administrator shall deem appropriate, but in no event beyond
the expiration of the option term, and/or

 

(ii)                                  permit the option to be exercised, during
the applicable post-Service exercise period, not only with respect to the number
of vested shares of Common Stock for which such option is exercisable at the
time of the Optionee’s cessation of Service but also with respect to one or more
additional installments in which the Optionee would have vested under the option
had the Optionee continued in Service.

 

D.                                    STOCKHOLDER RIGHTS.

 

An Optionee shall have no stockholder rights with respect to any shares covered
by the option until such individual shall have exercised the option, paid the
option price for the purchased shares and become the holder of record of those
shares.

 

E.                                      TRANSFERABILITY

 

During the lifetime of the Optionee, any Incentive Option shall be exercisable
only by the Optionee and shall not be assignable or transferable other than by
will or by the laws of descent and distribution following the Optionee’s death.
However, a Non-Statutory Option may be assigned in whole or in part during the
Optionee’s lifetime in accordance with the terms of the instrument evidencing
the grant. The terms applicable to the assigned portion of any Non-Statutory
Option shall be the same as those in effect for the option immediately prior to
such assignment and shall be set forth in such documents issued to the assignee
as the Plan Administrator may deem appropriate.

 

F.                                      REPURCHASE RIGHTS

 

The shares of Common Stock acquired upon the exercise of any Article Two option
grant may be subject to repurchase by the Corporation in accordance with the
following provisions:

 

(i)                                     The Plan Administrator shall have the
discretion to authorize the issuance of unvested shares of Common Stock under
this Article Two. Should the Optionee cease Service while holding such unvested
shares, the Corporation shall have the right to repurchase any or all of those
unvested shares at the option price paid per share. The terms and conditions
upon which such repurchase right shall be exercisable (including the period and
procedure for exercise and the appropriate vesting schedule for the purchased
shares) shall be established by the Plan Administrator and set forth in the
instrument evidencing such repurchase right.

 

(ii)                                  All of the Corporation’s outstanding
repurchase rights under this Article Two shall automatically terminate, and all
shares subject to such terminated rights shall immediately vest in full, upon
the occurrence of a Corporate Transaction, except to the extent: (A) any such
repurchase right is expressly assigned to the successor corporation (or parent
thereof) in connection with the Corporate Transaction or (B) such termination is
precluded by other limitations imposed by the Plan Administrator at the time the
repurchase right is issued.

 

10

--------------------------------------------------------------------------------


 

(iii)                               The Plan Administrator shall have the
discretionary authority, exercisable either before or after the Optionee’s
cessation of Service, to cancel the Corporation’s outstanding repurchase rights
with respect to one or more shares purchased or purchasable by the Optionee
under this Article Two and thereby accelerate the vesting of such shares in
whole or in part at any time.

 

II.                                     INCENTIVE OPTIONS

 

The terms and conditions specified below shall be applicable to all Incentive
Options granted under this Article Two. Incentive Options may only be granted to
individuals who are Employees. Options which are specifically designated as
Non-Statutory Options when issued under the Plan shall NOT be subject to such
terms and conditions.

 

A.                                   DOLLAR LIMITATION.  The aggregate Fair
Market Value (determined as of the respective date or dates of grant) of the
Common Stock for which one or more options granted to any Employee under this
Plan (or any other option plan of the Corporation or its parent or subsidiary
corporations) may for the first time become exercisable as Incentive Options
during any one calendar year shall not exceed the sum of One Hundred Thousand
Dollars ($100,000). To the extent the Employee holds two (2) or more such
options which become exercisable for the first time in the same calendar year,
the foregoing limitation on the exercisability of such options as Incentive
Options shall be applied on the basis of the order in which such options are
granted. Should the number of shares of Common Stock for which any Incentive
Option first becomes exercisable in any calendar year exceed the applicable One
Hundred Thousand Dollar ($100,000) limitation, then that option may nevertheless
be exercised in that calendar year for the excess number of shares as a
Non-Statutory Option.

 

B.                                     10% STOCKHOLDER.  If any individual to
whom an Incentive Option is granted is the owner of stock (as determined under
Section 424(d) of the Code) possessing ten percent (10%) or more of the total
combined voting power of all classes of stock of the Corporation or any one of
its Parent or Subsidiary corporations, then the option price per share shall not
be less than one hundred ten percent (110%) of the Fair Market Value per share
of Common Stock on the grant date, and the option term shall not exceed five
(5) years, measured from the grant date.

 

Except as modified by the preceding provisions of this Section II, the
provisions of Articles One, Two and Five of the Plan shall apply to all
Incentive Options granted hereunder.

 

III.                                 CORPORATE TRANSACTIONS/CHANGES IN CONTROL

 

A.                                   In the event of any Corporate Transaction,
each option which is at the time outstanding under this Article Two shall
automatically accelerate so that each such option shall, immediately prior to
the specified effective date for the Corporate Transaction, become fully
exercisable with respect to the total number of shares of Common Stock at the
time subject to such option and may be exercised for all or any portion of such
shares. However, an outstanding option under this Article Two shall NOT so
accelerate if and to the extent: (i) such option is, in connection with the
Corporate Transaction, either to be assumed by the successor corporation or
parent thereof or to be replaced with a comparable option to purchase shares of
the capital stock of the successor corporation or parent thereof, (ii) such
option is to be replaced with a cash incentive program of the successor
corporation which preserves the option spread existing at the time of the
Corporate Transaction and provides for subsequent payout in accordance with the
same vesting schedule applicable to such option, or (iii) the acceleration of
such option is subject to other limitations imposed by the Plan Administrator at
the time of the option grant. The determination of option comparability under
clause (i) above shall be made by the Plan Administrator, and its determination
shall be final, binding and conclusive.

 

11

--------------------------------------------------------------------------------


 

B.                                     Immediately following the consummation of
the Corporate Transaction, all outstanding options under this Article Two shall
terminate and cease to be outstanding, except to the extent assumed by the
successor corporation or its parent company.

 

C.                                     Each outstanding option under this
Article Two which is assumed in connection with the Corporate Transaction or is
otherwise to continue in effect shall be appropriately adjusted, immediately
after such Corporate Transaction, to apply and pertain to the number and class
of securities which would have been issued to the option holder, in consummation
of such Corporate Transaction, had such person exercised the option immediately
prior to such Corporate Transaction. Appropriate adjustments shall also be made
to the option price payable per share, provided the aggregate option price
payable for such securities shall remain the same. In addition, the class and
number of securities available for issuance under the Plan on both an aggregate
and per participant basis following the consummation of the Corporate
Transaction shall be appropriately adjusted.

 

D.                                    The Plan Administrator shall have full
power and authority to grant options under the Discretionary Option Grant
Program which provide for the accelerated vesting of one or more outstanding
options under the Discretionary Option Grant Program upon the occurrence of a
Corporate Transaction, Change in Control or Hostile Take-Over whether or not
those options are to be assumed or otherwise continued in full force and effect
pursuant to the terms of the Corporate Transaction, Change in Control or Hostile
Take-Over. In addition, the Plan Administrator may structure one or more of the
Corporation’s repurchase rights under the Discretionary Option Grant Program so
that those rights shall immediately terminate, in whole or in part, at the time
of a Corporate Transaction, Change in Control or Hostile Take-Over and shall not
be assignable to the successor corporation (or parent thereof), and the shares
subject to those terminated repurchase rights shall accordingly vest in full at
the time of such Corporate Transaction, Change in Control or Hostile Take-Over.

 

E.                                      The Plan Administrator shall have full
power and authority to grant options under the Discretionary Option Grant
Program which will automatically accelerate in whole or in part in the event the
Optionee’s Service subsequently terminates by reason of an Involuntary
Termination within a designated period (not to exceed twelve (12) months)
following the effective date of any Corporate Transaction in which those options
are assumed or replaced and do not otherwise accelerate. Any options so
accelerated shall remain exercisable for fully-vested shares until the earlier
of (i) the expiration of the option term or (ii) the expiration of the twelve
(12) month period measured from the effective date of the Involuntary
Termination. In addition, the Plan Administrator may provide that one or more of
the Corporation’s outstanding repurchase rights with respect to shares held by
the Optionee at the time of such Involuntary Termination shall immediately
terminate in whole or in part, and the shares subject to those terminated rights
shall accordingly vest.

 

F.                                      The Plan Administrator shall have full
power and authority to grant options under the Discretionary Option Grant
Program which will automatically accelerate in whole or in part in the event the
Optionee’s Service subsequently terminates by reason of an Involuntary
Termination within a designated period (not to exceed twelve (12) months)
following the effective date of any Change in Control. Each option so
accelerated shall remain exercisable for fully- vested shares until the earlier
of (i) the expiration of the option term or (ii) the expiration of the twelve
(12)-month period measured from the effective date of the Involuntary
Termination. In addition, the Plan Administrator may provide that one or more of
the Corporation’s outstanding repurchase rights with respect to shares held by
the Optionee at the time of such Involuntary Termination shall immediately
terminate in whole or in part, and the shares subject to those terminated rights
shall accordingly vest.

 

G.                                     The portion of any Incentive Option
accelerated in connection with a Corporate Transaction or Change in Control
shall remain exercisable as an Incentive Option only to the extent the
applicable One Hundred Thousand Dollar ($100,000) limitation is not exceeded. To
the extent such dollar limitation is exceeded, the accelerated portion of such
option shall be exercisable as a Non-Qualified Option.

 

12

--------------------------------------------------------------------------------


 

H.                                    The outstanding options shall in no way
affect the right of the Corporation to adjust, reclassify, reorganize or
otherwise change its capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.

 

IV.                                CANCELLATION AND REGRANT OF OPTIONS

 

The Plan Administrator shall have the authority to effect, at any time and from
time to time, with the consent of the affected optionees, the cancellation of
any or all outstanding options under this Article Two and to grant in
substitution new options under the Plan covering the same or different numbers
of shares of Common Stock but with an option price per share not less than
(i) one hundred percent (100%) of the Fair Market Value per share of Common
Stock on the new grant date in the case of a grant of an Incentive Option,
(ii) one hundred ten percent (110%) of such Fair Market Value in the case of a
grant of an Incentive Option to a 10% Stockholder or (iii) eighty-five percent
(85%) of such Fair Market Value in the case of all other grants.

 

V.                                    STOCK APPRECIATION RIGHTS

 

A.                                   Provided and only if the Plan Administrator
determines in its discretion to implement the stock appreciation right
provisions of this Section V, one or more Optionees may be granted the right,
exercisable upon such terms and conditions as the Plan Administrator may
establish, to surrender all or part of an unexercised option under this
Article Two in exchange for a distribution from the Corporation in an amount
equal to the excess of (i) the Fair Market Value (on the option surrender date)
of the number of shares in which the Optionee is at the time vested under the
surrendered option (or surrendered portion thereof) over (ii) the aggregate
exercise price payable for such vested shares.

 

B.                                     No surrender of an option shall be
effective hereunder unless it is approved by the Plan Administrator. If the
surrender is so approved, then the distribution to which the Optionee shall
accordingly become entitled under this Section V may be made in shares of Common
Stock valued at Fair Market Value on the option surrender date, in cash, or
partly in shares and partly in cash, as the Plan Administrator shall in its sole
discretion deem appropriate.

 

C.                                     If the surrender of an option is rejected
by the Plan Administrator, then the Optionee shall retain whatever rights the
Optionee had under the surrendered option (or surrendered portion thereof) on
the option surrender date and may exercise such rights at any time prior to the
later of (i) five (5) business days after the receipt of the rejection notice or
(ii) the last day on which the option is otherwise exercisable in accordance
with the terms of the instrument evidencing such option, but in no event may
such rights be exercised more than ten (10) years after the date of the option
grant.

 

D.                                    One or more officers of the Corporation
subject to the short-swing profit restrictions of the 1934 Act may, in the Plan
Administrator’s sole discretion, be granted limited stock appreciation rights in
tandem with their outstanding options under this Article Two. Upon the
occurrence of a Hostile Take-Over, the officer shall have a thirty (30)-day
period in which he or she may surrender any outstanding options with such a
limited stock appreciation right in effect for at least six (6) months to the
Corporation, to the extent such option is at the time exercisable for fully
vested shares of Common Stock. The officer shall in return be entitled to a cash
distribution from the Corporation in an amount equal to the excess of (i) the
Take-Over Price of the vested shares of Common Stock at the time subject to each
surrendered option (or surrendered portion of such option) over (ii) the
aggregate exercise price payable for such shares. The cash distribution shall be
made within five (5) days following the date the option is surrendered to the
Corporation, and neither the approval of the Plan Administrator nor the consent
of the Board shall be required in connection with the option surrender and cash
distribution. Any unsurrendered portion of the option shall continue to remain
outstanding and become exercisable in accordance with the terms of the
instrument evidencing such grant.

 

13

--------------------------------------------------------------------------------


 

E.                                      The shares of Common Stock subject to
any option surrendered for an appreciation distribution pursuant to this
Section V shall not be available for subsequent issuance under the Plan.

 

ARTICLE THREE

AUTOMATIC OPTION GRANT PROGRAM

 

I.                                         ELIGIBILITY

 

The individuals eligible to receive automatic option grants pursuant to the
provisions of this Article Three program shall be limited to those individuals
who are serving as non-employee Board members on the Plan Effective Date or who
are first elected or appointed as non-employee Board members on or after the
Plan Effective Date, whether through appointment by the Board or election by the
Corporation’s stockholders. Each non-employee Board member eligible to
participate in the Automatic Option Grant Program pursuant to the foregoing
criteria shall be designated an Eligible Director for purposes of the Plan.

 

II.                                     TERMS AND CONDITIONS OF AUTOMATIC OPTION
GRANTS

 

A.                                   GRANT DATES. Option grants shall be made
under this Article Three on the dates specified below:

 

1. INITIAL GRANT. Each Eligible Director who is a non-employee Board member on
the Plan Effective Date and each Eligible Director who is first elected or
appointed as a non-employee Board member after such date shall automatically be
granted, on the Plan Effective Date or on the date of such initial election or
appointment (as the case may be), a Non-Statutory Option to purchase 3,000
shares of Common Stock upon the terms and conditions of this Article Three. In
no event, however, shall a non-employee Board member be eligible to receive such
an initial option grant if such individual has at any time been in the prior
employ of the Corporation (or any Parent or Subsidiary corporation).

 

2. ANNUAL GRANT. On the date of each Annual Stockholders Meeting, beginning with
the 1997 Annual Meeting, each individual who will continue to serve as an
Eligible Director shall automatically be granted, whether or not such individual
is standing for re-election as a Board member at that Annual Meeting, a
Non-Statutory Option to purchase an additional 3,000 shares of Common Stock upon
the terms and conditions of this Article Three, provided he or she has served as
a non-employee Board member for at least six (6) months. There shall be no limit
on the number of such annual option grants any one Eligible Director may receive
over his or her period of Board service, and non-employee Board members who have
previously been in the employ of the Corporation (or any parent or subsidiary
corporation) shall be eligible to receive such annual option grants over their
period of continued Board service.

 

B.                                     EXERCISE PRICE. The exercise price per
share of Common Stock subject to each automatic option grant made under this
Article Three shall be equal to one hundred percent (100%) of the Fair Market
Value per share of Common Stock on the automatic grant date.

 

C.                                     PAYMENT.  The exercise price shall be
payable in one of the alternative forms specified below:

 

(i)                                     full payment in cash or check drawn to
the Corporation’s order;

 

(ii)                                  full payment in shares of Common Stock
held for the requisite period necessary to avoid a charge to the Corporation’s
earnings for financial reporting purposes and valued at Fair Market Value on the
Exercise Date (as such term is defined below);

 

14

--------------------------------------------------------------------------------


 

(iii)                               full payment in a combination of shares of
Common Stock held for the requisite period necessary to avoid a charge to the
Corporation’s earnings for financial reporting purposes and valued at Fair
Market Value on the Exercise Date and cash or check drawn to the Corporation’s
order; or

 

(iv)                              full payment through a sale and remittance
procedure pursuant to which the Optionee shall provide irrevocable written
instructions to (A) a Corporation-designated brokerage firm to effect the
immediate sale of the purchased shares and remit to the Corporation, out of the
sale proceeds available on the settlement date, sufficient funds to cover the
aggregate exercise price payable for the purchased shares and (B) the
Corporation to deliver the certificates for the purchased shares directly to
such brokerage firm in order to complete the sale transaction.

 

Except to the extent the sale and remittance procedure specified above is used
for the exercise of the option for vested shares, payment of the exercise price
for the purchased shares must accompany the exercise notice.

 

D.                                    OPTION TERM.  Each automatic grant under
this Article Three shall have a maximum term of ten (10) years measured from the
automatic grant date.

 

E.                                      EXERCISABILITY. Each automatic grant
shall become fully exercisable for the option shares upon the Optionee’s
completion of one year of Board service measured from the automatic grant date.
The exercisability of each automatic grant outstanding under this Article Three
shall be accelerated as provided in Section II.G and Section III of this
Article Three.

 

F.                                      TRANSFERABILITY. Any automatic option
grant may be assigned in whole or in part during the Optionee’s lifetime in
accordance with the terms of the instrument evidencing the grant. The terms
applicable to the assigned portion of the automatic option grant shall be the
same as those in effect for the option immediately prior to such assignment and
shall be set forth in such documents issued to the assignee as the Plan
Administrator may deem appropriate.

 

G.                                     EFFECT OF TERMINATION OF BOARD
MEMBERSHIP.

 

1.                                       Should the Optionee cease to serve as a
Board member for any reason (other than death or Permanent Disability) while
holding one or more automatic option grants under this Article Three, then such
individual shall have a twelve (12)-month period following the date of such
cessation of Board membership in which to exercise each such option for any or
all of the shares of Common Stock for which that option is exercisable at the
time of such cessation of Board service. Each such option shall immediately
terminate and cease to be outstanding, at the time of such cessation of Board
service, with respect to any shares for which the option is not otherwise at
that time exercisable,

 

2.                                       Should the Optionee die within twelve
(12) months after cessation of Board service, then any automatic option grant
held by the Optionee at the time of death may subsequently be exercised, for any
or all of the shares of Common Stock for which such option is exercisable at the
time of the Optionee’s cessation of Board membership (less any option shares
subsequently purchased by the Optionee prior to death), by the personal
representative of the Optionee’s estate or by the person or persons to whom the
option is transferred pursuant to the Optionee’s will or in accordance with the
laws of descent and distribution. Any such exercise must occur within twelve
(12) months after the date of the Optionee’s cessation of Board service.

 

3.                                       Should the Optionee die or become
Permanently Disabled while serving as a Board member, then any automatic option
grant held by such Optionee under this Article Three shall accelerate in

 

15

--------------------------------------------------------------------------------


 

full, and the Optionee (or the representative of the Optionee’s estate or the
person or persons to whom the option is transferred upon the Optionee’s death)
shall have a twelve (12)-month period following the date of the Optionee’s
cessation of Board membership in which to exercise such option for any or all of
the shares of Common Stock subject to the option at the time of such cessation
of Board membership.

 

4.                                       In no event shall any automatic grant
under this Article Three remain exercisable after the expiration date of the ten
(10)-year option term. Upon the expiration of the applicable post-service
exercise period under subparagraph 1, 2 or 3 above or (if earlier) upon the
expiration of the ten (10)-year option term, the automatic grant shall terminate
and cease to be outstanding for any unexercised shares for which the option was
otherwise exercisable at the time of the Optionee’s cessation of Board
membership.

 

H. STOCKHOLDER RIGHTS. The holder of an automatic option grant under this
Article Three shall have none of the rights of a stockholder with respect to any
shares subject to such option until such individual shall have exercised the
option, paid the exercise price for the purchased shares and become the holder
of record of those shares.

 

III.                                 CORPORATE TRANSACTION/CHANGES IN CONTROL

 

A.                                   In the event of any Corporate Transaction,
each automatic option grant at the time outstanding under this Article Three
shall automatically accelerate so that each such option shall, immediately prior
to the specified effective date for the Corporate Transaction, become fully
exercisable with respect to the total number of shares of Common Stock at the
time subject to such option and may be exercised for all or any portion of such
shares. Immediately after the consummation of the Corporate Transaction, all
automatic option grants under this Article Three shall terminate and cease to be
outstanding, except to the extent assumed by the successor entity or its parent
company.

 

B.                                     In connection with any Change in Control,
each automatic option grant at the time outstanding under this Article Three
shall automatically accelerate so that each such option shall, immediately prior
to the specified effective date for the Change in Control, become fully
exercisable with respect to the total number of shares of Common Stock at the
time subject to such option and may be exercised for all or any portion of such
shares. Any option accelerated in connection with the Change in Control shall
remain fully exercisable until the expiration or sooner termination of the
option term.

 

C.                                     Upon the occurrence of a Hostile
Take-Over, the Optionee shall have a thirty (30)-day period in which to
surrender to the Corporation each option held by him or her under this
Article Three for a period of at least six (6) months. The Optionee shall in
return be entitled to a cash distribution from the Corporation in an amount
equal to the excess of (i) the Take-Over Price of the shares of Common Stock at
the time subject to the surrendered option (whether or not the option is
otherwise at the time exercisable for those shares) over (ii) the aggregate
exercise price payable for such shares. Such cash distribution shall be paid
within five (5) days following the surrender of the option to the Corporation.
Neither the approval of the Plan Administrator nor the consent of the Board
shall be required in connection with such option surrender and cash
distribution. The shares of Common Stock subject to each option surrendered in
connection with the Hostile Take-Over shall not be available for subsequent
issuance under the Plan.

 

D.                                    The automatic option grants outstanding
under this Article Three shall in no way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

 

IV.                                REMAINING TERMS

 

The remaining terms of each option granted under the Automatic Option Grant
Program shall be the same

 

16

--------------------------------------------------------------------------------


 

as the terms in effect for option grants made under the Discretionary Option
Grant Program or as the Plan Administrator otherwise determines.

 

ARTICLE FOUR

STOCK ISSUANCE PROGRAM

 

I.                                         TERMS AND CONDITIONS OF STOCK
ISSUANCES

 

Shares of Common Stock may be issued under the Stock Issuance Program through
direct and immediate purchases without any intervening stock option grants. The
issued shares shall be evidenced by a Stock Issuance Agreement (“Issuance
Agreement”) that complies with the terms and conditions of this Article Four.

 

A.                                   CONSIDERATION.

 

1.                                       Shares of Common Stock drawn from the
Corporation’s authorized but unissued shares of Common Stock (“Newly Issued
Shares”) shall be issued under the Stock Issuance Program for one or more of the
following items of consideration which the Plan Administrator may deem
appropriate in each individual instance:

 

a.                                       full payment in cash or check made
payable to the Corporation’s order;

 

b.                                      a promissory note payable to the
Corporation’s order in one or more installments, which may be subject to
cancellation in whole or in part upon terms and conditions established by the
Plan Administrator; or

 

c.                                       past services rendered to the
Corporation or any parent or subsidiary corporation.

 

2.                                       Newly Issued Shares may, in the
absolute discretion of the Plan Administrator, be issued for consideration with
a value less than one hundred percent (100%) of the Fair Market Value of such
shares at the time of issuance, but in no event less than eighty-five percent
(85%) of such Fair Market Value.

 

3.                                       Shares of Common Stock reacquired by
the Corporation and held as treasury shares (“Treasury Shares”) may be issued
under the Stock Issuance Program for such consideration (including one or more
of the items of consideration specified in subparagraph 1. above) as the Plan
Administrator may deem appropriate, whether such consideration is in an amount
less than, equal to or greater than the Fair Market Value of the Treasury Shares
at the time of issuance. Treasury Shares may, in lieu of any cash consideration,
be issued subject to such vesting requirements tied to the Participant’s period
of future Service or the Corporation’s attainment of specified performance
objectives as the Plan Administrator may establish at the time of issuance.

 

4.                                       In the case of shares of Common Stock
issued under the Stock Issuance Program that are intended to qualify as
Performance-Based Compensation, the price per share of such shares shall in no
event be less than one hundred percent (100%) of the Fair Market Value of such
shares on the grant date.

 

B.                                     VESTING PROVISIONS.

 

1.                                       Shares of Common Stock issued under the
Stock Issuance Program may, in the absolute discretion of the Plan
Administrator, be fully and immediately vested upon issuance or may vest in one
or more installments over the Participant’s period of Service. The elements of
the vesting schedule applicable

 

17

--------------------------------------------------------------------------------


 

to any unvested shares of Common Stock issued under the Stock Issuance Program,
namely:

 

a.                                       the Service period to be completed by
the Participant or the performance objectives to be achieved by the Corporation,

 

b.                                      the number of installments in which the
shares are to vest,

 

c.                                       the interval or intervals (if any)
which are to lapse between installments, and

 

d.                                      the effect which death, Permanent
Disability or other event designated by the Plan Administrator is to have upon
the vesting schedule, shall be determined by the Plan Administrator and
incorporated into the Issuance Agreement executed by the Corporation and the
Participant at the time such unvested shares are issued.

 

2.                                       The Participant shall have full
stockholder rights with respect to any shares of Common Stock issued to him or
her under the Plan, whether or not his or her interest in those shares is
vested. Accordingly, the Participant shall have the right to vote such shares
and to receive any regular cash dividends paid on such shares. Any new,
additional or different shares of stock or other property (including money paid
other than as a regular cash dividend) which the Participant may have the right
to receive with respect to his or her unvested shares by reason of any stock
dividend, stock split, recapitalization, combination of shares, exchange of
shares or other change affecting the outstanding Common Stock as a class without
the Corporation’s receipt of consideration or by reason of any Corporate
Transaction shall be issued, subject to (i) the same vesting requirements
applicable to his or her unvested shares and (ii) such escrow arrangements as
the Plan Administrator shall deem appropriate.

 

3.                                       Should the Participant cease to remain
in Service while holding one or more unvested shares of Common Stock under the
Stock Issuance Program, then those shares shall be immediately surrendered to
the Corporation for cancellation, and the Participant shall have no further
stockholder rights with respect to those shares. To the extent the surrendered
shares were previously issued to the Participant for consideration paid in cash
or cash equivalent (including the Participant’s purchase-money promissory note),
the Corporation shall repay to the Participant the cash consideration paid for
the surrendered shares and shall cancel the unpaid principal balance of any
outstanding purchase-money note of the Participant attributable to such
surrendered shares. The surrendered shares may, at the Plan Administrator’s
discretion, be retained by the Corporation as Treasury Shares or may be retired
to authorized but unissued share status.

 

4.                                       The Plan Administrator may in its
discretion elect to waive the surrender and cancellation of one or more unvested
shares of Common Stock (or other assets attributable thereto) which would
otherwise occur upon the non-completion of the vesting schedule applicable to
such shares. Such waiver shall result in the immediate vesting of the
Participant’s interest in the shares of Common Stock as to which the waiver
applies. Such waiver may be effected at any time, whether before or after the
Participant’s cessation of Service or the attainment or non-attainment of the
applicable performance objectives.

 

II.                                     CORPORATE TRANSACTION/CHANGE IN CONTROL

 

A.                                   Upon the occurrence of any Corporate
Transaction, all unvested shares of Common Stock at the time outstanding under
this Stock Issuance Program shall immediately vest in full and the Corporation’s
repurchase/cancellation rights shall terminate, except to the extent: (i) any
such right is expressly assigned to the successor corporation (or parent
thereof) in connection with the Corporate Transaction or (ii) such termination
is precluded by other limitations imposed in the Issuance Agreement.

 

B.                                     The Plan Administrator shall have the
discretionary authority, exercisable either at the time the

 

18

--------------------------------------------------------------------------------


 

unvested shares are issued or any time while the Corporation’s
repurchase/cancellation rights remain outstanding under the Stock Issuance
Program, to provide that those rights shall automatically terminate in whole or
in part, and the shares of Common Stock subject to those terminated rights shall
immediately vest, in the event the Participant’s Service should subsequently
terminate by reason of an Involuntary Termination within twelve (12) months
following the effective date of any Corporate Transaction in which those
repurchase/cancellation rights are assigned to the successor corporation (or
parent thereof).

 

C.                                     The Plan Administrator shall have the
discretionary authority, exercisable either at the time the unvested shares are
issued or any time while the Corporation’s repurchase/cancellation rights remain
outstanding under the Stock Issuance Program, to provide that those rights shall
automatically terminate in whole or in part, and the shares of Common Stock
subject to those terminated rights shall immediately vest, in the event the
Participant’s Service should subsequently terminate by reason of an Involuntary
Termination within twelve (12) months following the effective date of any Change
in Control.

 

III.                                 TRANSFER RESTRICTIONS/SHARE ESCROW

 

A.                                   Unvested shares may, in the Plan
Administrator’s discretion, be held in escrow by the Corporation until the
Participant’s interest in such shares vests or may be issued directly to the
Participant with restrictive legends on the certificates evidencing such
unvested shares. To the extent an escrow arrangement is utilized, the unvested
shares and any securities or other assets distributed with respect to such
shares (other than regular cash dividends) shall be delivered in escrow to the
Corporation to be held until the Participant’s interest in such shares (or the
distributed securities or assets) vests. If the unvested shares are issued
directly to the Participant, the restrictive legend on the certificates for such
shares shall read substantially as follows:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE UNVESTED AND ARE ACCORDINGLY
SUBJECT TO (I) CERTAIN TRANSFER RESTRICTIONS AND (II) CANCELLATION OR REPURCHASE
IN THE EVENT THE REGISTERED HOLDER (OR HIS/HER PREDECESSOR IN INTEREST) CEASES
TO REMAIN IN THE CORPORATION’S SERVICE. SUCH TRANSFER RESTRICTIONS AND THE TERMS
AND CONDITIONS OF SUCH CANCELLATION OR REPURCHASE ARE SET FORTH IN A STOCK
ISSUANCE AGREEMENT BETWEEN THE CORPORATION AND THE REGISTERED HOLDER (OR HIS/HER
PREDECESSOR IN INTEREST) DATED                         ,             , A COPY OF
WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THE CORPORATION.”

 

B.                                     The Participant shall have no right to
transfer any unvested shares of Common Stock issued to him or her under the
Stock Issuance Program. For purposes of this restriction, the term “transfer”
shall include (without limitation) any sale, pledge, assignment, encumbrance,
gift or other disposition of such shares, whether voluntary or involuntary. Upon
any such attempted transfer, the unvested shares shall immediately be cancelled
in accordance with substantially the same procedure in effect under
Section I.B.3 of this Article Four, and neither the Participant nor the proposed
transferee shall have any rights with respect to such cancelled shares. However,
the Participant shall have the right to make a gift of unvested shares acquired
under the Stock Issuance Program to his or her spouse or issue, including
adopted children, or to a trust established for the benefit of such spouse or
issue, provided the donee of such shares delivers to the Corporation a written
agreement to be bound by all the provisions of the Stock Issuance Program and
the Issuance Agreement applicable to the gifted shares.

 

19

--------------------------------------------------------------------------------


 

ARTICLE FIVE

MISCELLANEOUS

 

I.                                         LOANS OR INSTALLMENT PAYMENTS

 

A.                                   The Plan Administrator may, in its
discretion, assist any Optionee or Participant (including an Optionee or
Participant who is an officer of the Corporation) in the exercise of one or more
options granted to such Optionee under the Discretionary Option Grant Program or
the purchase of one or more shares issued to such Participant under the Stock
Issuance Program, including the satisfaction of any Federal and state income and
employment tax obligations arising therefrom, by (i) authorizing the extension
of a loan from the Corporation to such Optionee or Participant or
(ii) permitting the Optionee or Participant to pay the option price or purchase
price for the purchased Common Stock in installments over a period of years. The
terms of any loan or installment method of payment (including the interest rate
and terms of repayment) shall be upon such terms as the Plan Administrator
specifies in the applicable option or issuance agreement or otherwise deems
appropriate at the time such option price or purchase price becomes due and
payable. Loans or installment payments may be authorized with or without
security or collateral. In all events, the maximum credit available to the
Optionee or Participant may not exceed the option or purchase price of the
acquired shares (less the par value of such shares) plus any Federal, state and
local income and employment tax liability incurred by the Optionee or
Participant in connection with the acquisition of such shares.

 

B.                                     The Plan Administrator may, in its
absolute discretion, determine that one or more loans extended under this
financial assistance program shall be subject to forgiveness by the Corporation
in whole or in part upon such terms and conditions as the Plan Administrator may
deem appropriate.

 

II.                                     AMENDMENT OF THE PLAN AND AWARDS

 

The Board has complete and exclusive power and authority to amend or modify the
Plan (or any component thereof) in any or all respects whatsoever, However, no
such amendment or modification shall adversely affect rights and obligations
with respect to options at the time outstanding under the Plan, nor adversely
affect the rights of any Participant with respect to Common Stock issued under
the Stock Issuance Program prior to such action, unless the Optionee or
Participant consents to such amendment. In addition, the Board may not, without
the approval of the Corporation’s stockholders, amend the Plan to (i) increase
the maximum number of shares issuable under the Plan or (ii) the maximum number
of shares for which any one individual participating in the Plan may be granted
stock options, separately exercisable stock appreciation rights and direct stock
issuances in the aggregate per calendar year, except for permissible adjustments
under Section VI subsection C of Article One.  Within the limitations of the
Plan, the Committee may modify, extend or assume outstanding options.

 

III.                                 TAX WITHHOLDING

 

A.                                   The Corporation’s obligation to deliver
shares of Common Stock upon the exercise of stock options for such shares or the
vesting of such shares under the Plan shall be subject to the satisfaction of
all applicable Federal, foreign state and local income tax and employment tax
withholding requirements.

 

B.                                     The Plan Administrator may, in its
discretion and in accordance with the provisions of this Section III of
Article Five and such supplemental rules as the Plan Administrator may from time
to time adopt, provide any or all holders of Non-Statutory Options or unvested
shares under the Plan with the right to use shares of Common Stock in
satisfaction of no more than the minimum amount of the Federal, foreign state
and local income and employment tax liabilities that the Corporation is required
to withhold from such holders in connection with the exercise of their options
or the vesting of their shares (the “Taxes”). Such right may be provided to any
such holder in either or both of the following formats:

 

1.                                       STOCK WITHHOLDING: The holder of the
Non-Statutory Option or unvested shares may be provided with the election to
have the Corporation withhold, from the shares of Common Stock otherwise
issuable upon the exercise of such non-statutory option or the vesting of such
shares, a portion of those shares with an aggregate Fair Market Value equal to
the percentage of the applicable Taxes (not to exceed one hundred percent
(100%)) designated by the holder.

 

20

--------------------------------------------------------------------------------


 

2.                                       STOCK DELIVERY: The Plan Administrator
may, in its discretion, provide the holder of the Non-Statutory Option or the
unvested shares with the election to deliver to the Corporation, at the time the
Non-Statutory Option is exercised or the shares vest, one or more shares of
Common Stock previously acquired by such individual (other than in connection
with the option exercise or share vesting triggering the Taxes) with an
aggregate Fair Market Value equal to the percentage of the Taxes incurred in
connection with such option exercise or share vesting (not to exceed one hundred
percent (100%)) designated by the holder.

 

IV.                                EFFECTIVE DATE AND TERM OF PLAN

 

A.                                   This Plan became effective on April 30,
1996 and was approved by stockholders on April 26, 1996. In February 1998, the
Board adopted and approved amendments to the Plan to provide for an increase in
the number of shares subject to grants under the Automatic Option Grant Program
from 1,000 to 2,000 shares and to reflect the amendments promulgated by the
Securities and Exchange Commission to Rule 16b-3 which allow for greater
transferability of Non-Statutory Options (collectively, the “February 1998
Amendments”). The February 1998 Amendments became effective when approved by the
Corporation’s stockholders on March 26, 1998. In March 2000, the Board adopted
and approved amendments to the Plan pertaining to: (i) the name of the
Corporation; (ii) the administration of the Plan; and (iii) the limit imposed by
Section 162(m) of the Code, on certain highly-compensated employees
(collectively, the “March 2000 Amendments”). The March 2000 Amendments became
effective when approved by the Corporation’s stockholders on June 20, 2000. In
April 2001, the Board adopted and approved amendments to the Plan to:
(i) increase the number of shares reserved for issuance under the Plan by
1,000,000 shares; (ii) increase the maximum number of shares with respect to
which stock options, stock appreciation rights and direct stock issuances may be
granted to any grantee in any calendar year from 500,000 to 1,000,000 shares;
and (iii) permit the Plan Administrator to grant options under the Discretionary
Option Grant Program which provide for accelerated vesting upon the occurrence
of a Corporate Transaction, Change in Control or Hostile Take-Over whether or
not those options are to be assumed or otherwise continued in full force and
effect pursuant to the terms of the Corporate Transaction, Change in Control or
Hostile Take-Over (collectively, the “April 2001 Amendments”). The April 2001
Amendments shall be effective upon Board approval but any option grants made in
reliance on the April 2001 Amendments will be rescinded if the stockholders vote
against the April 2001 Amendments.

 

B.                                     The Plan shall terminate upon the earlier
of (i) ten (10) years following the Plan Effective Date or (ii) the date on
which all shares available for issuance under the Plan shall have been issued
pursuant to the exercise of the options granted under the Plan or the issuance
of shares (whether vested or unvested) under the Stock Issuance Program. If the
date of termination is determined under clause (i) above, then all option grants
and unvested share issuances outstanding on such date shall thereafter continue
to have force and effect in accordance with the provisions of the instruments
evidencing such grants or issuance.

 

V.                                    USE OF PROCEEDS

 

Any cash proceeds received by the Corporation from the sale of shares pursuant
to option grants or share issuances under the Plan shall be used for general
corporate purposes.

 

VI.                                REGULATORY APPROVALS

 

A.                                   The implementation of the Plan, the
granting of any option under the Plan, the issuance of any shares under the
Stock Issuance Program, and the issuance of Common Stock upon the exercise or
surrender of the option grants made hereunder shall be subject to the
Corporation’s procurement of all approvals and permits required by regulatory
authorities having jurisdiction over the Plan, the options granted under it, and
the Common Stock issued pursuant to it.

 

21

--------------------------------------------------------------------------------


 

B.                                     No shares of Common Stock or other assets
shall be issued or delivered under this Plan unless and until there shall have
been compliance with all applicable requirements of Federal and state securities
laws, including the filing and effectiveness of the Form S-8 registration
statement for the shares of Common Stock issuable under the Plan, and all
applicable listing requirements of any securities exchange on which stock of the
same class is then listed.

 

VII.                            NO EMPLOYMENT/SERVICE RIGHTS

 

Neither the action of the Corporation in establishing the Plan, nor any action
taken by the Plan Administrator hereunder, nor any provision of the Plan shall
be construed so as to grant any individual the right to remain in the employ or
service of the Corporation (or any Parent or Subsidiary corporation) for any
period of specific duration, and the Corporation (or any Parent or Subsidiary
corporation retaining the services of such individual) may terminate such
individual’s employment or service at any time and for any reason, with or
without cause.

 

VIII.                        MISCELLANEOUS PROVISIONS

 

A.                                   Except as provided in the Plan, the right
to acquire Common Stock or other assets under the Plan may not be assigned,
encumbered or otherwise transferred by any Optionee or Participant.

 

B.                                     The provisions of the Plan relating to
the exercise of options and the vesting of shares shall be governed by the laws
of the State of California, as such laws are applied to contracts entered into
and performed in such State.

 

C.                                     The provisions of the Plan shall inure to
the benefit of, and be binding upon, the Corporation and its successors or
assigns, whether by Corporate Transaction or otherwise, and the Participants and
Optionees, the legal representatives of their respective estates, their
respective heirs or legatees and their permitted assignees.

 

22

--------------------------------------------------------------------------------